Citation Nr: 0121019	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  99-00 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which denied service connection for 
PTSD.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The record includes medical evidence of a PTSD diagnosis; 
no credible evidence that the veteran engaged in combat with 
the enemy, and; no credible evidence confirming the veteran's 
claimed stressors.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during service.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he has PTSD as a result of his 
Navy service during the time of the Vietnam War era.

Procedurally, this appeal is developed fully and ready for 
Board adjudication.  The RO has verified the veteran's period 
of service; there is no issue as to the substantial 
completeness of the veteran's application for VA benefits; 
the veteran has undergone VA examination pursuant to the 
application; the RO has requested and associated with the 
claims file all available service and postservice medical 
records pertinent to this appeal; VA is unaware of other 
unrequested records pertinent to this appeal, and; the 
evidence is sufficient to permit the Board to proceed with 
appellate review.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000) (VCAA).

Disability resulting from disease or injury incurred or 
aggravated in service may be service connected.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a) (2000).  A claim for entitlement 
to service connection for PTSD requires: 1) medical evidence 
of a PTSD diagnosis; 2) credible supporting evidence of the 
claimed in-service stressor; and 3) medical evidence of a 
causal connection between current diagnosed PTSD and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2000).  A 
PTSD diagnosis by a mental health care professional 
presumptively meets current diagnostic standards both as to 
symptomatology and stressor adequacy, absent evidence to the 
contrary.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  A 
veteran's lay testimony alone is enough to establish 
occurrence of an in-service stressor provided that the 
veteran engaged in combat and that the claimed stressor is 
consistent with circumstances of the veteran's service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Otherwise, a 
veteran's testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. at 144.

Service personnel records reveal that the veteran served on a 
Navy destroyer which the Department of Defense confirms as 
having operated in and out of the South China Sea on patrol 
and special surveillance operations during the Vietnam War.  
During the veteran's service, his ship also participated in 
an operation involving boarding and inspecting boats and 
ships operating off the South Vietnam coast, and provided 
naval gunfire support for U.S. forces in Vietnam.  The 
veteran's principal duties were in the ship's boiler room.  
His service personnel records include no evidence that the 
veteran engaged in combat and his service medical records 
include no evidence that the veteran sought or received 
treatment for a mental disorder during service.

Following his separation from service the veteran was 
diagnosed with PTSD and other mental disorders.  The earliest 
record evidence of a PTSD diagnosis appears in a report of an 
August 1997 evaluation by a VA psychologist.  Thereafter, 
private and VA medical records include diagnoses for anxiety 
and depressive disorders, dysthymia, alcohol and 
polysubstance abuse and antisocial personality disorder.

In consideration of the foregoing the Board determines that 
the key question here is whether the veteran has PTSD 
attributable to service.  In a May 1998 written statement and 
in January 1999 RO hearing testimony, the veteran described 
stressful events which caused his PTSD as follows:  during 
his ship's operations in the South China Sea in the summer of 
1964 the veteran saw what "looked like bodies or parts 
floating in the brown water" after enemy torpedo boats 
reportedly attacked other U.S. ships; apparently at about the 
same time the veteran reported having seen "bullet dents in 
the side of our ship from machine gun fire;" during a jail 
sentence for being absent-without-leave the veteran saw or 
heard guards abuse a fellow inmate and the veteran was 
punished for having reported the event to jail officials; 
while aboard ship off the Vietnam coast the veteran was 
afraid of being "hit by submarines, water mines, land or air 
artillery and torpedo boats" and he saw a US artillery 
spotter plane shot down by friendly fire and Vietnamese 
soldiers beating passengers on a sampan and throwing children 
overboard, and; during his ship's offshore operations it 
shelled a beach where some people were running.

The Board finds that a mental disorder diagnosed as PTSD 
cannot be attributable to the veteran's service because there 
is no competent evidence confirming that he actually 
experienced the stressful events he identified.  In September 
1999 the United States Armed Services Center for Research of 
Unit Records (USASCRUR) confirmed the general nature of the 
veteran's ship operations during his service.  However, 
because there is no service department or other competent 
evidence that the veteran himself engaged in or was otherwise 
involved in incidents of combat, his uncorroborated lay 
statements cannot establish occurrence of an alleged 
stressor.  See Cohen v. Brown, 10 Vet. App. at 144; West v. 
Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, although the 
USASCRUR confirms that the veteran's ship operated in areas 
which might have subjected it to hostile enemy action, the 
veteran has failed to provide sufficiently detailed 
information to permit USASCRUR to confirm his personal 
participation in stressful events.  The veteran also has 
failed to submit other evidence such as "buddy statements" 
which might have supported his alleged combat or noncombat 
stressors.

The lack of credible evidence verifying the veteran's claimed 
stressors precludes the Board from finding either a causal 
connection between the claimed stressors and a mental 
disorder diagnosed as PTSD, or a connection between that 
disorder and the veteran's service.  Therefore, the Board 
finds no evidence sufficient to predicate a grant of the 
benefit sought.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD and that the 
benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 1998); VCAA; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

